      Case 2:18-cv-14200-NJB-MBN Document 14 Filed 07/03/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

VERNON SCOTT                                            CIVIL ACTION NO: 2:18-CV-14200

VS.                                                     SECTION “G”

AHP LP7 METAIRIE, LLC,                  MAGISTRATE 5
ET AL
__________________________________________________________________________


        FIRST SUPPLEMENTAL AND AMENDING PETITION FOR DAMAGES

       NOW INTO COURT, comes petitioner, VERNON SCOTT, who desires to supplement and

amend his petition as follows:

                                                  I.

       Also made defendant herein is PAH MANAGEMENT, LLC, a foreign company authorized

to do and doing business in the Parish of Orleans, State of Louisiana.

                                                  II.

       At the time of the accident which forms the basis of this lawsuit defendant, PAH

MANAGEMENT, LLC was the hotel’s management company. Further, PAH MANAGEMENT,

LLC was the employer of all hotel personnel at the hotel at the time of this accident.

       As such, PAH MANAGEMENT, LLC is vicariously liable for the acts and/or omissions of

negligence of its employees.

                                                 III.

       Petitioner re-avers and re-alleges all of the allegations contained in his original petition.
       Case 2:18-cv-14200-NJB-MBN Document 14 Filed 07/03/19 Page 2 of 2




       WHEREFORE, petitioner prays that she be allowed to file this First Supplemental and

Amending petition and after due proceeding had there be judgement in favor of the plaintiff and

against defendants, AHP LP7 METAIRIE, LLC, EVEREST NATIONAL INSURANCE

COMPANY and PAH MANAGEMENT, LLC.


                                            RESPECTFULLY SUBMITTED,

                                            __/s/ William E. Mura, Jr._________
                                            WILLIAM E. MURA, JR. (#9834)
                                            WARREN A. FORSTALL, JR. (#5717)
                                            320 N. Carrollton Avenue, Suite 200
                                            New Orleans, LA 70119
                                            Telephone:     (504) 483-3400
                                            Facsimile:     (504) 483-3447
                                            ATTORNEYS FOR PLAINTIFF




PLEASE SERVE:
WITH ORIGINAL PETITION

PAH MANAGEMENT, LLC
through its registered agent for service:
Cogency Global, Inc,
3867 Plaza Tower Drive., First Floor
Baton Rouge, LA 70816
